DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
insertion unit configured to be inserted in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
insertion unit configured to be inserted - a rigid endoscope (an insertion unit 2) illustrated in FIG. 1...  and a flexible endoscope; ¶¶0027 and 29.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Patent Application Publication No. 2014/0037165 A1), [hereinafter King] and further in view of Iwaki , (U.S. Patent Application Publication No. 2018/0307933 A1), [hereinafter Iwaki].
Regarding claim 1, King discloses a control device (a camera control unit; 0013), comprising: 
circuitry configured to:
process an image signal generated by a camera to generate a display image to be displayed (a camera control unit receiving processing said surgical image data from said camera; 0013);  
overlap a plurality of select regions selectable according to an external operation and output the overlapped image to a display (display controlled by said camera control unit for displaying said surgical image data and said overlay pattern; 0013);  and 
perform a predetermined process on select regions selected according to the external operation (the zoom level of the image data 34 may be adjusted independent of the overlay pattern 30, and the software executing on the image processing unit may be configured to enable this feature [i.e., predetermined process]; 0083) and on less than an entirety of the image signal (Fig. 6 showing less than the entirety of the image shown in Fig. 5).
However, King, does not explicitly disclose not perform the predetermined process outside the select regions, such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image.
Iwaki suggests not perform the predetermined process outside the select regions (Fig. 8 dark gray area of display screen W5), such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image (an optical zoom mechanism that changes the angle of view or a focus mechanism that changes a focal point; 0024 and an image data generating unit configured to generate second image data that is image data including an indication image indicating information related to the region of interest in the object image and that has an amount of information smaller than an amount of information of the first image data; 0006 and Fig. 8 region C is zoomed in region while the rest of display W5 is not zoomed). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the endoscope of King with the zoomed in area suggested by Iwaki. The motivation would be to enlarge the region of interest without having a marker over the region. Iwaki at ¶¶0004-5.
 Regarding claim 2, King, further in view of Iwaki, [hereinafter King-Iwaki] suggest all the limitations and motivation of claim 1, as discussed above. King also discloses wherein the circuitry is configured to move one or more of a plurality of lenses to focus on at least one select region selected according to the external operation (the zoom level of the image data 34 may be adjusted independent of the overlay pattern 30, and the software executing on the image processing unit may be configured to enable this feature; 0083). 
Regarding claim 3, King-Iwaki suggest all the limitations and motivation of claim 1, as discussed above. King also discloses perform a trimming process on a predetermined region in the display image to generate a magnification image, perform a trimming process on at least one select region selected according to the external operation to generate the magnification image  (the image may be zoomed in while the overlay pattern is kept constant in order to create an enlarged, detailed view of the area of interest on the image; 0090 and The source 12 connected to the processing unit may also be a CCU (camera control unit); 0049).
 Regarding claim 10, King discloses an endoscope system (system 10 includes…endoscopic cameras; 0048), comprising: 
an endoscope configured to be inserted in a subject (during various types of minimally invasive surgeries, such as, endoscopic, arthroscopic and laparoscopic procedures, a surgeon is able to visibly examine the interior of an organ, joint or other anatomical structure while the surgeon is conducting the surgery; 0002);  
a display (a monitor; 0007); and
a camera to receive a subject image formed by the endoscope to perform a photoelectric conversion to generate an image signal (the system 10 includes at least one source 12 of image data…endoscopic cameras; 0048);  
circuitry configured to:
process the image signal to generate a display image (a camera control unit receiving processing said surgical image data from said camera; 0013);  
output the display image to the display (method and an apparatus for indicating regions of interest on images displayed on a monitor; 0007);  
overlap a plurality of select regions selectable according to an external operation with the display image and output the overlapped image to the display (display controlled by said camera control unit for displaying said surgical image data and said overlay pattern; 0013);  and 
perform a predetermined process on select regions selected according to the external operation (the zoom level of the image data 34 may be adjusted independent of the overlay pattern 30, and the software executing on the image processing unit may be configured to enable this feature [i.e., predetermined process]; 0083) and on less than an entirety of the image signal (Fig. 6 showing less than the entirety of the image shown in Fig. 5).
However, King, does not explicitly disclose not perform the predetermined process outside the select regions, such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image.
Iwaki suggests not perform the predetermined process outside the select regions (Fig. 8 dark gray area of display screen W5), such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image (an optical zoom mechanism that changes the angle of view or a focus mechanism that changes a focal point; 0024 and an image data generating unit configured to generate second image data that is image data including an indication image indicating information related to the region of interest in the object image and that has an amount of information smaller than an amount of information of the first image data; 0006 and Fig. 8 region C is zoomed in region while the rest of display W5 is not zoomed). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the endoscope of King with the zoomed in area suggested by Iwaki. The motivation would be to enlarge the region of interest without having a marker over the region. Iwaki at ¶¶0004-5.
Regarding claim 17, King discloses a processing method (a method and apparatus for generating an overlay aid on medical images; 0001), comprising: processing an image signal (a method and an apparatus for indicating regions of interest on images displayed on a monitor; 0007) generated by a camera (the system 10 includes at least one source 12 of image data…endoscopic cameras; 0048) to generate a display image to be displayed (displaying said surgical image data; 0013);  overlapping a plurality of select regions selectable according to an external operation to the display image to output the overlapped image to a display (display controlled by said camera control unit for displaying said surgical image data and said overlay pattern; 0013);  and performing a predetermined process on at least one select region which is selected according to an external operation (the zoom level of the image data 34 may be adjusted independent of the overlay pattern 30, and the software executing on the image processing unit may be configured to enable this feature [i.e., predetermined process]; 0083) and on less than an entirety of the image signal (Fig. 6 showing less than the entirety of the image shown in Fig. 5). 
However, King, does not explicitly disclose not perform the predetermined process outside the select regions, such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image.
Iwaki suggests not perform the predetermined process outside the select regions (Fig. 8 dark gray area of display screen W5), such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image (an optical zoom mechanism that changes the angle of view or a focus mechanism that changes a focal point; 0024 and an image data generating unit configured to generate second image data that is image data including an indication image indicating information related to the region of interest in the object image and that has an amount of information smaller than an amount of information of the first image data; 0006 and Fig. 8 region C is zoomed in region while the rest of display W5 is not zoomed). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the endoscope of King with the zoomed in area suggested by Iwaki. The motivation would be to enlarge the region of interest without having a marker over the region. Iwaki at ¶¶0004-5.
Regarding claim 18, King discloses a non-transitory computer readable medium having stored thereon a program that, when executed by a computer (a central computer; 0048 and Fig. 1), causes the computer to execute processing, (the overlay could be programmed; 0073) the processing comprising: processing an image signal (a method and an apparatus for indicating regions of interest on images displayed on a monitor; 0007) generated by an imaging unit (endoscopic cameras; 0048) to generate a display image to be displayed  (displaying said surgical image data; 0013);  overlapping a plurality of select regions selectable according to an external operation to the display image to output the overlapped image to a display device (display controlled by said camera control unit for displaying said surgical image data and said overlay pattern; 0013);  performing a predetermined process on select regions selected according to an external operation (the zoom level of the image data 34 may be adjusted independent of the overlay pattern 30, and the software executing on the image processing unit may be configured to enable this feature [i.e., predetermined process]; 0083) and on less than an entirety of the image signal (Fig. 6 showing less than the entirety of the image shown in Fig. 5). 
However, King, does not explicitly disclose not perform the predetermined process outside the select regions, such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image.
Iwaki suggests not perform the predetermined process outside the select regions (Fig. 8 dark gray area of display screen W5), such that at least one of a magnification and focus of the select regions in the display image is different from a remaining display image (an optical zoom mechanism that changes the angle of view or a focus mechanism that changes a focal point; 0024 and an image data generating unit configured to generate second image data that is image data including an indication image indicating information related to the region of interest in the object image and that has an amount of information smaller than an amount of information of the first image data; 0006 and Fig. 8 region C is zoomed in region while the rest of display W5 is not zoomed). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the endoscope of King with the zoomed in area suggested by Iwaki. The motivation would be to enlarge the region of interest without having a marker over the region. Iwaki at ¶¶0004-5.
Regarding claim 19, King-Iwaki suggest all the limitations and motivation of claim 1, as discussed above. King also discloses wherein the predetermined process is only performed on selected regions (the brightness, contrast, color, or zoom of the image data 34 may be adjusted at and/or around the coordinates or region identified; 0068).
Regarding claim 20, King-Iwaki suggest all the limitations and motivation of claim 17, as discussed above. King also discloses wherein the predetermined process is only performed on selected regions (the brightness, contrast, color, or zoom of the image data 34 may be adjusted at and/or around the coordinates or region identified; 0068).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki as applied to claim 1 above, and further in view of Irion et al. (U.S. Patent Application Publication No. 2016/0015247 A1), hereinafter (“Irion”).
Regarding claim 4, King-Iwaki suggest all the limitations and motivation of claim 1, as discussed above. However, King does not explicitly disclose detect a brightness of an illumination light emitted from a light source based on a pixel value of a predetermined region in the display image to generate a light control signal to adjust the light source, and detect a brightness of the illumination light with respect to ate least one select region selected according to the external operation to generate the light control signal.
Irion suggests detect a brightness of an illumination light emitted from a light source (The measurement sensor 68 is in this case configured as a brightness sensor; 083) based on a pixel value of a predetermined region in the display image to generate a light control signal to adjust the light source, and detect a brightness of the illumination light with respect to at least one select region selected according to the external operation to generate the light control signal (the measurement system captures at least one transmission parameter of the current component combination as a whole, wherein the transmission parameter is for example the light intensity of the light emitted by the endoscope, or the image brightness of the endoscopic image captured by the camera; 0021). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the brightness sensor of Irion. The motivation is by connecting the measurement system and the identification unit to the computer unit, the performance of the examination is automatic and can be carried out without much manipulation complexity in a very short period of time, in particular before the current component combination is used in a surgical procedure. Irion at ¶0021.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki as applied to claim 1 above, and further in view of Moriyama et al. (WO 2018/235/235389 A1), hereinafter (“Moriyama”).
Regarding claim 5, King-Iwaki suggest all the limitations and motivation of claim 1, as discussed above. However, King-Iwaki do not explicitly disclose detect a type of an endoscope coupled to the control device, change display sizes of the plurality of select regions based on the type of the endoscope detected and overlaps the select regions to the display image.
Moriyama suggests detect a type of an endoscope coupled to the control device (determines an endoscope type on the basis of a mask size of the endoscopic image; abstract), change display sizes of the plurality of select regions based on the type of the endoscope detected and overlaps the select regions to the display image (a video processing unit that generates and displays a video which reflects the setting of the setting holding unit 36 for each of the video signals determined in accordance with determination results of the color/monochrome determination unit 32 and the endoscope determination unit 33; Abstract).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the endoscope type detection of Moriyama. The motivation would be to display a video based on the type of endoscope attached. Moriyama, Abstract.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki, further in view of Moriyama, [hereinafter King-Iwaki-Moriyama], as applied to claim 5 above, and further in view of Tamai et al. (U.S. Patent Application Publication No. 2018/0109717 A1), [hereinafter Tamai].
Regarding claim 6, King-Iwaki-Moriyama suggest all the limitations and motivation of claim 5, as discussed above. However, King-Iwaki-Moriyama do not explicitly disclose wherein the circuitry is configured to detect the type of the endoscope based on a boundary between a subject image and a mask region in the display image.
Tamai suggests wherein the circuitry is configured to detect the type of the endoscope based on a boundary between a subject image and a mask region in the display image (In the endoscope system, information such as the range, position, or shape of a mask region [i.e., boundary] that corresponds to the type of an image sensor to be used is read from a memory or the like, and a mask video signal is generated in association with a stream video signal on the basis of the read information; 0042).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki-Moriyama with the mask detection of Tamai. The motivation would be to display a video based on the type of endoscope attached. Moriyama, Abstract.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki, as applied to claims 1 and 10, respectively, above, and further in view of Kamiya et al. (U.S. Patent Application Publication No. 2019/0394395 A1), [hereinafter Kamiya].
Regarding claim 7, King-Iwaki suggest all the limitations and motivation of claim 1, as discussed above. However, King-Iwaki do not explicitly disclose output a select signal to select any one of the plurality of select regions, highlight the select region which is selected according to the select signal.
Kamiya suggests output a select signal to select any one of the plurality of select regions, highlight the select region which is selected according to the select signal (one or more divided areas, blocks having a large size may be set in a region other than the center portion of the first video signal, corresponding to a position of a region which is frequently selected for focusing; 0101).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the region selection of Kamiya. The motivation would be to display a region other than the center portion. Kamiya at ¶0101.
Regarding claim 11, King-Iwaki suggest all the limitations and motivation of claim 10, as discussed above. However, King-Iwaki do not explicitly disclose output a select signal to select any one of the plurality of select regions, highlight the select region selected according to the select signal.
Kamiya suggests output a select signal to select any one of the plurality of select regions, highlight the select region selected according to the select signal (one or more divided areas, blocks having a large size may be set in a region other than the center portion of the first video signal, corresponding to a position of a region which is frequently selected for focusing; 0101).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the region selection of Kamiya. The motivation would be to display a region other than the center portion. Kamiya at ¶0101.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki, further in view of Kamiya, [hereinafter King-Iwaki-Kamiya], and further in view of Ikuma et al. (U.S. Patent Application Publication No. 2017/0100019 A1), [hereinafter Ikuma].
Regarding claim 8, King-Iwaki-Kamiya suggest all the limitations and motivation of claim 7, as discussed above. However, King-Iwaki-Kamiya does not explicitly disclose wherein the circuitry is configured to transition the select region to another select region and highlight the select region whenever the select signal is output.
Ikuma suggests wherein the circuitry is configured to transition the select region to another select region and highlight the select region whenever the select signal is output (regions are specified and display areas, in each of which an image string is displayed are generated, it is easy to select images of a desired object and it is possible to make comparisons among the images at each position or in each region or make comparisons among each position or region easily at a glance; 0090).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki-Kamiya with the change selection of Ikuma. The motivation would be to make it easy to select images of a desired object and make comparisons among each position or region easily at a glance. Ikuma at ¶0090. 
Regarding claim 12, King-Iwaki -Kamiya suggest all the limitations and motivation of claim 11, as discussed above. However, King-Iwaki -Kamiya does not explicitly disclose wherein the circuitry is configured to transition the select region to another select region and highlight the select region whenever the select signal is output.
Ikuma suggests wherein the circuitry is configured to transition the select region to another select region and highlight the select region whenever the select signal is output (regions are specified and display areas, in each of which an image string is displayed are generated, it is easy to select images of a desired object and it is possible to make comparisons among the images at each position or in each region or make comparisons among each position or region easily at a glance; 0090).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki -Kamiya, and further in view of Sato et al. (U.S. Patent Application Publication No. 2015/0381879 A1), [hereinafter Sato].
Regarding claim 9, King-Iwaki -Kamiya suggest all the limitations and motivation of claim 7, as discussed above. However, King-Iwaki -Kamiya does not explicitly disclose further comprising an operation ring provided rotatably about a predetermined axis, wherein the circuitry is configured to output the select signal at each predetermined rotation angle in response to the rotation of the operation ring.
Sato suggests further comprising an operation ring (an operation ring 54a; 0075) provided rotatably about a predetermined axis (Fig. 6, arrow showing axis), wherein the circuitry is configured to output the select signal at each predetermined rotation angle in response to the rotation of the operation ring (The lens-style camera 51 is provided with an operation section 54 such as an operation ring 54a for an operation of setting a parameter regarding shooting by a user, e.g., a parameter regarding focus, zoom, and the diaphragm. The control section 53 detects a user operation for the operation section 54, and performs control based on a detection result; 0075).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki-Kamiya with the rotation selection of Sato. The motivation would be for user operation for the operation section 54. Sato at ¶0075. 
Regarding claim 13, King-Iwaki-Kamiya suggest all the limitations and motivation of claim 11, as discussed above. However, King-Iwaki-Kamiya does not explicitly disclose further comprising an operation ring is provided rotatably about an axis perpendicular to a light-receiving surface of the camera, wherein the circuitry is configured to output the select signal at each predetermined rotation angle in response to rotation of the operation ring.
Sato suggests further comprising an operation ring (an operation ring 54a; 0075) provided rotatably about a predetermined axis (Fig. 6, arrow showing axis), wherein the circuitry is configured to output the select signal at each predetermined rotation angle in response to the rotation of the operation ring (The lens-style camera 51 is provided with an operation section 54 such as an operation ring 54a for an operation of setting a parameter regarding shooting by a user, e.g., a parameter regarding focus, zoom, and the diaphragm. The control section 53 detects a user operation for the operation section 54, and performs control based on a detection result; 0075).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki, as applied to claim 10 above, and further in view of Amling et al. (U.S. Patent Application Publication No. 2018/0296067 A1), [hereinafter Amling].
Regarding claim 14, King-Iwaki suggest all the limitations and motivation of claim 10, as discussed above. However, King-Iwaki do not explicitly disclose a camera head to which the endoscope is detachably connected, wherein the camera head includes the camera, and wherein number of effective pixels of the camera is 8 mega-pixels or more.
Amling suggests a camera head to which the endoscope is detachably connected (Second connector 112 is connected to cable 204 which extends to a camera head or endoscope;0084 and Fig. 6), wherein the camera head includes the camera (a medical camera system is provided including a video medical scope defining an enclosed space within a distal portion and a proximal portion that a user can attach and detach to each other; 0010), and wherein number of effective pixels of the camera  is 8 mega-pixels or more (Preferably a known standard is used with the transmit power adjusted, the standard having a bandwidth sufficient for standard definition resolution, HD resolution, 4K resolution, or higher; 0129).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the region selection of Amling. The motivation would be to provide different endoscopes by changing attachments. Amling at ¶0010.
Regarding claim 15, King-Iwaki suggest all the limitations and motivation of claim 10, as discussed above. King also discloses wherein the endoscope includes the insertion unit to be inserted to the subject (during various types of minimally invasive surgeries, such as, endoscopic, arthroscopic and laparoscopic procedures, a surgeon is able to visibly examine the interior of an organ, joint or other anatomical structure while the surgeon is conducting the surgery; 0002). However, King-Iwaki do not explicitly disclose wherein the camera is provided in a distal end portion of the insertion unit, and wherein number of effective pixels of the camera is 2 mega-pixels or more.
Amling suggests wherein the camera  is provided in a distal end portion of the insertion unit (an endoscope having a control body, an insertion tube extending from the control body and housing an image sensor and a light source in its distal end; 0017), and wherein number of effective pixels of the camera is 2 mega-pixels or more (Preferably a known standard is used with the transmit power adjusted, the standard having a bandwidth sufficient for standard definition resolution, HD resolution, 4K resolution, or higher; 0129).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over King-Iwaki, as applied to claim 10 above, and further in view of Kaneko et al. (U.S. Patent Application Publication No. 2019/0260929 A1), [hereinafter Kaneko].
Regarding claim 16, King-Iwaki suggest all the limitations and motivation of claim 10, as discussed above. However, King-Iwaki does not explicitly disclose wherein a monitor size of the display 
Kaneko suggests wherein a monitor size of the display is 31 inches or more (a display apparatus 5155 having a size of 55 inches or more; 0347).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera control unit of King-Iwaki with the display size of Kaneko. The motivation would be so a plurality of display apparatuses with different resolutions and sizes may be provided depending on the practical usage. Kaneko at ¶0347.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892; Holoeien showing in Fig. 9 a region of interest enlarged over an original image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487